           Case 4:17-cr-00540-JD Document 74 Filed 10/03/18 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                       Criminal Minutes


Date: October 3, 2018                                                 Judge: Hon. James Donato

Court Reporter: Vicki Eastvold
Time: 36 Minutes
Case No.       CR-17-00540-JD
Case Name      USA v. Nippon Chemi-Con Corporation (I)

Attorneys for Government:        Marvin Price/Mikal J. Condon

Attorneys for Defendant:         Roberto Finzi/Theodore V. Wells, Jr./Joseph J. Bial/Farrah R.
                                 Berse/Charles F. Rule/Steven Kaufhold/Eric Sega/Quynh Vu

Attorneys for Victims:           Jiamie Chen (Direct Purchasers)/Adam Zapala (Indirect
                                 Purchasers)/Eric R. Lifvendahl (Flextronics)/Ilana Drescher
                                 (AASI)
Interpreter: Eri Minoura
Probation Officer: Aakash Raju

Deputy Clerk: Lisa Clark

                                        PROCEEDINGS

Sentencing - Held

                                    NOTES AND ORDERS

The Court finds the $530M volume of affected commerce figure proposed by the probation
office and the government to be supported by the record and consistent with the sentencing
proceedings for co-conspirators. Defendant Nippon Chemi-Con Corporation is sentenced to a
$60M fine and a $400 special assessment, both to be paid in full by the 15th day after entry of
judgment; 5 years of probation; and no restitution.

The Court grants for good cause NCC’s motion to seal portions of its sentencing memorandum
and supporting exhibits. Dkt. No. 67.
